Citation Nr: 0122337	
Decision Date: 09/11/01    Archive Date: 09/19/01

DOCKET NO.  98-09 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a program of vocational rehabilitation 
services under Chapter 31, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1991 to April 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1998 decision from the Fort 
Lauderdale, Florida, Department of Veterans Affairs (VA) 
Vocational Rehabilitation and Counseling Office (VR&C), which 
denied the veteran's request for benefits under the 
vocational rehabilitation program.  A notice of disagreement 
was received in February 1998; a statement of the case was 
issued in March 1998.  A substantive appeal on a VA Form 9 
was received in June 1998.  This case was previously before 
the Board and was remanded in November 2000 to schedule the 
veteran for a Board hearing at the St. Petersburg, Florida, 
Regional Office (RO).  The veteran testified at such 
a hearing in June 2001.


REMAND

As an initial matter, the Board notes that by letter dated in 
September 2000, the Board notified the veteran that the Board 
was raising the issue of the adequacy of the substantive 
appeal received in June 1998.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (2000).  A substantive appeal must either indicate 
that the appeal is being perfected as to all issues addressed 
in the statement of the case, or must specifically identify 
the issues appealed.  The substantive appeal should set out 
specific arguments related to errors of fact or law made by 
the agency of original jurisdiction.  The Board will construe 
such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, but the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  38 
C.F.R. § 20.202 (2000).

The Board notes that the veteran's VA Form 9 was timely 
submitted.  See 38 C.F.R. § 20.302(b) (2000).  On the form, 
the veteran checked the box indicating that he wished to have 
a Board hearing at the RO before a Member of the Board.  
He further checked the box indicating that he wished to 
appeal all of the issues listed on the statement of the case.  
Only one issue was addressed by the RO in the statement of 
the case, issued in March 1998 - entitlement to a program of 
vocational rehabilitation under Chapter 31.  A hearing was 
scheduled in July 2000, but the veteran failed to report for 
the scheduled hearing.  Although the veteran did not provide 
any additional argument with his VA Form 9, the veteran had 
previously provided a detailed argument in support of his 
position in his notice of disagreement.  Under the particular 
circumstances of this case where detailed argument had 
already been submitted by the veteran, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's June 1998 VA Form 9 was adequate as a 
substantive appeal on the issue of entitlement to a program 
of vocational rehabilitation.  In other words, the Board 
finds that it has appellate jurisdiction of the issue stated 
on the cover page of this decision.  38 U.S.C.A. § 7105(a) 
(West 1991). 

The veteran's entitlement to vocational rehabilitation under 
Chapter 31, Title 38, United States Code depends, in part, on 
the percentage evaluation assigned for service-connected 
disability.  See 38 U.S.C.A. § 3102 (West 1991); 38 C.F.R. 
§ 21.40 (2000).  At the present time, his only compensable 
service-connected disability is described for rating purposes 
as scoliosis of the lumbar area and is rated as 10 percent 
disabling.  However, the Board notes that in correspondence 
received in December 1999 as well as testimony offered at the 
June 2001 Board hearing, the veteran indicated that his 
lumbar spine disability had increased in severity and that a 
higher rating was warranted.  He has therefore raised an 
increased rating claim which is inextricably intertwined with 
the vocational rehabilitation claim currently on appeal.  
Holland v. Brown, 6 Vet.App. 443 (1994).  The Board may not 
properly proceed with appellate review at this time.

Accordingly, this case is REMANDED for the following actions:

1. A review the claims file must be 
undertaken to ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001) and newly promulgated 
implementing regulations are complied 
with.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.159 and 3.326(a). 

2. In compliance with the above-cited new 
law and regulations (to include a VA 
rating examination), the RO should also 
develop and adjudicate the newly raised 
claim of entitlement to an increased 
rating for the veteran's service-
connected lumbar spine disability.  The 
veteran should be notified of the RO's 
determination and furnished notice of 
appellate rights and procedures, 
including the necessity of filing a 
timely notice of disagreement if the 
veteran wishes to initiate an appeal from 
that determination.  

3. After completion of the above, the 
veteran's claim of entitlement to a 
program of vocational rehabilitation 
under Chapter 31 should be reviewed.  If 
the claim remains denied, the veteran 
should be furnished with an appropriate 
supplemental statement of the case.  
After he is afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review of all 
issues properly in appellate status.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO 
and VR&C.  The law requires that all claims that are remanded 
by the Board or by the Court  for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



